DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 1/22/21 and 3/24/21 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 12/7/20 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-2 and 6-12 are directed to abstract ideas. The claims describe a method of determining dimensional information of a target surface, comprising: generating a first point cloud corresponding to a first plurality of reconstructed surface points of the target surface generated by a first counterposed channel of a phase profilometry system; generating a second point cloud corresponding to a second plurality of reconstructed surface points of the target surface generated by a second counterposed channel of the phase profilometry system; generating an initial estimate of the target surface based on the first and second point clouds; and refining the initial surface estimate using positions of the first and second point clouds and geometry of the first and second counterposed channels to generate a final point cloud.
Claims 13-14 are directed to abstract ideas. The claims describe a method of merging point clouds, comprising: generating, with a first channel, a first point cloud having a first plurality of surface points corresponding to a target surface; generating, with a second channel, a second point cloud having a second plurality of surface points corresponding to the target surface; determining first and second non-empty portions corresponding to each the first and second point clouds; identifying a transformation for each the first and second point clouds; determining the relative error for each the first and second point clouds based on the identified transformation; subtracting the relative error from each the first and second point clouds; aligning the first and second point clouds in the first and second non-empty portions; and generating a dimensional profile of the target surface based on the alignment.
Claims 15-17 are directed to abstract ideas. The claims describe a method of generating a dimensional profile of a target surface, the method comprising: generating a first dimensional profile of the target surface; generating a second dimensional profile of the target surface; and generating a third dimensional profile of the target surface based on the first and second dimensional profiles of the target surface.
Claims 1, 13 and 15 will be addressed below according to the 2019 Patent Eligibility Guidelines.
Step 1
Claims 1, 13 and 15 recite a method.
Step 2A Prong One
The limitations in claims 1, 13 and 15 “generating a first point cloud…; generating a second point cloud….; generating an initial estimate …; refining the initial surface estimate …”; “generating, with a first channel, …; generating, with a second channel,…; determining first and second non-empty portions …; identifying a transformation …; determining the relative error …; subtracting the relative error …; aligning the first and second point clouds …; generating a dimensional profile …”; and “generating first dimensional profile…; generating a second dimensional profile …; generating a third dimensional profile …”  would qualify as being the Judicial Exception. First, these limitations are deemed an Abstract idea as such can reasonably be considered a mathematical step. Second, this limitation can also be deemed an Abstract idea as the determination can be done by the mind (i.e., metal process).
Step 2A Prong Two
The claims fails to recite any additional elements that impose a meaningful limitation on the judicial exception. Thus, it is not seen that the claims as a whole integrates the metal process or mathematic formula into a practical application.
Step 2B
The claims further fail to recite any additional elements that amount to significantly more than the judicial exception.
Concerning claims 2, 6-12, 14 and 16-17, such also fail to recite any additional elements that amount to significantly more than the judicial exception.
Claims 1, 6-8, 10-12 are seem to recite additional elements such as “first counterposed channel”, “second counterposed channel” and “imaging system array”. Merely reciting first counterposed channel, second counterposed channel and imaging system array do not integrate the mental process or mathematic formula into a practical application. Thus, claims 1, 6, 7, 8, 10-12 are also ineligible under step 2A prong 2. The addition of the elements in the claims amounts to no more that applying the mental process or mathematical formula using a well-known method, which is not significantly more than the judicial exception. Thus, claims 1, 6-8 and 10-12 are also ineligible under step 2B.
The courts have decided: Phenomena of nature, though just discovered, mental processes, abstract intellectual concepts, are not patentable, as they are the basic tools of scientific and technological work (Gottschalk v Benson, 409 U.S.63, 175 USPQ 673 (1972)). It is well established that the mere physical or tangible nature of additional elements, such as a data input or detection step, does not automatically confer eligibility on a claim directed to an abstract idea (see Alice Corp. Pty. Ltd. v CLS Bank Inti., 573 US,134S.Ct. 2347, 110 USPQ.2d 1976 (2014)). Subject matter eligibility examples with regard to Abstract Ideas are found at: http:/Awww.uspto.gov/sites/default/files/documents/abstract_idea_examples.paf. Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 USC §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (JP-2012141758) (of record) in view of Pan et al (CN-105738915 A).
Hatakeyama et al discloses a method for constructing a three-dimensional image of an object (30), comprising: generating first point cloud data (31A) corresponding to reflection points of the object (30) generated by a laser scanner (10A) having a laser outputting part (11) and a fight receiving part (12); generating second point cloud data (31B, 31C) corresponding to reflection points of the object (30) generated by laser scanners (10B, 10C) respectively, each laser scanners (10B, 10C) having a laser outputting part (11) and a light receiving part (12); and synthesizing the point cloud data (31A, 31B, 31C) to generate synthesized point cloud data (31) based on position data of reference points at which each of the laser scanners (10A, 10B, 1OC) is placed (see paragraphs [0010]-[0014] and figures 1, 3, 4 below).

    PNG
    media_image1.png
    315
    352
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    480
    749
    media_image2.png
    Greyscale

	Hatakeyama et al does not explicitly teach step of refining the initial surface estimate using positions of the first and second point clouds and geometry of the first and second counterposed channels to generate a final point cloud.
	Pan et al discloses a three dimensional Radar measuring method and device comprising steps of: obtaining a first point cloud data, obtaining a second point cloud data and combine both first and second point cloud data to obtaining a final three-dimensional point cloud for estimating the position of the measuring point (see “Description” section).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Hatakayama et al addition step of combining both first and second point cloud data for the purpose of estimating the position of the measuring point as taught by Pan et al.
	Regarding claim 15, Pan et al teaches steps of: generating a first point cloud data of the target surface; generating a second point cloud data of the target surface; and generating a third point cloud of the target surface based on the first and second point cloud data of the target surface.
	Pan et al does not teach that the first, second and third point cloud data are dimensional profile; however, it would have been obvious to one having ordinary skill in the art to modify the invention of Pan et al by converting the first, second and third point cloud data of Pan et al into dimensional profile because it is known that the dimensional profile data is useful in the inspection of an object such as solder paste deposited in the proper location on the circuit board.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakayama et al and Pan et al as applied to claim 1 above, and further in view of Jeon et al (US Pat. 8,004,559) (of record).
Regarding claims 3-4, Hatakayama et al teaches the use of laser scanners (10A, 10B, 10C).
Hatakayama et al does not teach that the first counterposed channel comprises a first camera from a first operative coaxial camera-projector pair and a first projector from a second operative coaxial camera-projector pair and the second counterposed channel comprises a second camera from the second operative coaxial camera-projector pair and a second projector from the first operative coaxial camera-projector pair; at least one of the first or second operative coaxial camera-projector pairs is aligned at an oblique angle relative to the target surface and target surface normal.
Jeon et al. (8,004,559) discloses a first operative coaxial camera-projector (Fig. 1. Ref. 2) pair aligned at a first angle (See Fig. 1) relative to a target surface (Fig. 1, Ref. 1) that projects a first illumination (Fig. 1, Ref. 4a) on the target surface (Fig. 1, Ref. 1); a second operative coaxial camera-projector pair (Fig. 1, Ref. 3) aligned at a second angle (See Fig. 1) relative to the target surface (Fig. 1, Ref. 1) that projects a second illumination (Fig. 1. Ref. 4a) on the target surface (Fig. 1, Ref 1): wherein the first and second angles are equal and opposite to one another (See Fig. 1) relative to the target (Fig. 1, Ref. 1) surface such that the second operative coaxial camera-projector pair (Fig. 1. Ref. 3) is configured to capture a first reflection from the first illumination (Fig. 1. Ref. A) and the first operative coaxial camera projector-pair (Fig. 1, Ref. 2) is configured to capture a second reflection from the second illumination (Fig. 1, Ref. B).

    PNG
    media_image3.png
    761
    718
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the laser scanners (first and second counterposed channels) of Hatakayama et al by first and second pairs of camera-projector pairs of Jeon et al for the same purpose of determining the dimension information of the target surface. A substitution one for another is generally recognized as being within the level of ordinary skill in the art. 
	Regarding claim 6, Jeon et al does not teach that at least one of the first or second operative coaxial camera-projector pairs is aligned substantially perpendicularly relative to the target surface. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to rearrange the camera-projector pairs so that at least one of the first or second operative coaxial camera-projector pairs is aligned substantially perpendicularly relative to the target surface since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,883,823 (Haugen et al). Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope and all of the limitations of claims 1-13 can be read from claims 1-20 of the patent.
Claim 1 of the present invention can be read from claims 1, 5, 6 of the patent.
Claim 2 of the present invention can be read from claim 5 of the patent.
Claim 3 of the present invention can be read from claim 7 of the patent.
Claim 4 of the present invention can be read from claim 8 of the patent.
Claim 5 of the present invention can be read from claim 9 of the patent.
Claim 6 of the present invention can be read from claim 10 of the patent.
Claim 7 of the present invention can be read from claim 11 of the patent.
Claim 8 of the present invention can be read from claim 12 of the patent.
Claim 9 of the present invention can be read from claim 13 of the patent.
Claim 10 of the present invention can be read from claim 13 of the patent.
Claim 11 of the present invention can be read from claim 14 of the patent.
Claim 12 of the present invention can be read from claim 15 of the patent.
Claim 13 of the present invention can be read from claim 19 of the patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ma et al (US 7,995,055) discloses a computer-implemented method of classifying image data includes receiving a plurality of data points corresponding to three-dimensional image data. However, Ma et al fails to teach steps of generating first and second point clouds and refining the initial estimating of the target surface based on the first and second point clouds.
	Haugen et al (US 11,029,146) discloses a three-dimensional sensor with counterposed channels which is a copending application; however, no double patenting rejection is applied.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            June 8, 2022